Electronically Filed
                                                           Supreme Court
                                                           SCWC-12-0000168
                                                           17-OCT-2013
                                                           09:27 AM



                            SCWC-12-0000168

             IN THE SUPREME COURT OF THE STATE OF HAWAI'I


        FINANCE FACTORS, LIMITED, a Hawai'i corporation,
      Respondent/Plaintiff/Counter-Claim Defendant/Appellee,
                                  vs.
                            JOAN BIHN,
     Petitioner/Defendant/Counter-Claim Plaintiff/Appellant,
                                  and
               DEPARTMENT OF TAXATION, STATE OF HAWAI'I,
                         Defendant/Appellee,
                                 and
             JOHN DOES 1-50, JANE DOES 1-50, DOE ENTITIES,
                         Defendants/Appellees.

          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

              (CAAP-12-0000168; CIV. NO. 10-1-0211(2))

        ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI

(By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)

           The application for writ of certiorari filed on

September 3, 2013 by Petitioner Joan Bihn is hereby rejected.

           DATED: Honolulu, Hawai'i, October 17, 2013.
Joan Bihn,                              /s/ Mark E. Recktenwald

pro se

                                        /s/ Paula A. Nakayama

Keith Y. Yamada and

Andrew G. Odell,                        /s/ Simeon R. Acoba, Jr.

for respondent

                                        /s/ Sabrina S. McKenna


                                        /s/ Richard W. Pollack